Exhibit 10.61
AGREEMENT OF AMENDMENT
TO
REVOLVING LOAN AND SECURITY AGREEMENT
AND OTHER DOCUMENTS




           This Agreement of Amendment to Revolving Loan and Security Agreement
And Other Documents ("Agreement") is dated as of  September 1, 2011, and
effective as of June 1, 2011, among STERLING NATIONAL BANK, having offices at
500 Seventh Avenue, New York NY  10018-4502  ("Sterling"), CORNERSTONE BANK,
having offices at 6000 Midlantic Drive, Suite 1205, Mt. Laurel, NJ 08054
("Cornerstone"), and any other entity becoming a Lender pursuant to the Loan
Agreement (defined below) are collectively referred to as the “Lenders” and
individually as a  "Lender;" and Sterling as the Agent for the Lenders as well
as acting for the benefit of Lenders ("Agent"); SPAR Group, Inc., a Delaware
corporation ("SGRP"), SPAR Incentive Marketing, Inc., a Delaware corporation,
PIA Merchandising Co., Inc., a California corporation (as an original borrower
and as successor to, by merger with, Pivotal Sales Company, a California
corporation and also an original borrower), National Assembly Services, Inc., a
New Jersey corporation, (f/k/a Retail Information, Inc.), an Ohio corporation,
SPAR Group International, Inc., SPAR Acquisition, Inc., and SPAR Trademarks,
Inc., each a Nevada corporation, and SPAR Marketing Force, Inc., a Nevada
corporation (as an original borrower and as successor to, by merger with,
SPAR/Burgoyne Retail Services, Inc., and SPAR, Inc., each a Nevada corporation
and an original borrower) (together with SGRP, either separately, jointly, or
jointly and severally, "Borrower"); all having an address of 560 White Plains
Road, Suite 210, Tarrytown NY 10591.
 
RECITALS


A.          Borrower has executed and delivered (i) a certain Secured Revolving
Loan Note dated July 6, 2010, in the original maximum principal sum of Five
Million Dollars ($5,000,000.00) payable  to the order of Sterling, and (ii) a
certain Secured Revolving Loan Note dated July 6, 2010, in the original maximum
principal sum of One Million Five Hundred Thousand Dollars ($1,500,000.00)
payable to   the order of Cornerstone (collectively, "Note").


B.           In connection with the execution and delivery of the Note and to
secure payment and performance of the Note and other obligations of Borrower to
Lenders, the Lenders and Borrower have executed, among other things, a Revolving
Loan and Security Agreement dated effective July 6, 2010 ("Loan Agreement").


C.           In addition to the foregoing documents, Robert G. Brown and William
Bartels (jointly and severally "Guarantor") have executed a certain Limited
Continuing Guaranty effective July 6, 2010, as to the obligations of Borrower to
Lenders (the "Guaranty").


D.           In addition to the foregoing documents, the Borrower, Lenders and
Guarantor have executed or delivered other collateral agreements, certificates
and instruments perfecting or otherwise relating to Loan Agreement and the
security interests created thereunder.   For purposes of convenience, the Note,
Loan Agreement, Guaranty,  and related collateral agreements, certificates and
instruments are collectively referred to as the "Loan Documents”.
 
 
1

--------------------------------------------------------------------------------

 


E.           Borrower has requested and Lenders have agreed to a modification of
the loan evidenced by the Note and subject to the Loan Documents.
F.           Lenders and Borrower wish to clarify their rights and duties to one
another as set forth in the Loan Documents.


NOW, THEREFORE, in consideration of the promises, covenants and understandings
set forth in this Agreement and the benefits to be received from the performance
of such promises, covenants and understandings, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
AGREEMENTS


1.           Lenders and Borrower reaffirm, consent and agree to all of the
terms and conditions of the Loan Documents as binding, effective and enforceable
according to their stated terms, except to the extent that such Loan Documents
are hereby expressly modified by this Agreement.


2.           In the case of any ambiguity or inconsistency between the Loan
Documents and this Agreement, the language and interpretation of this Agreement
is to be deemed binding and paramount.


3.           The Loan Documents (and any exhibits thereto) are hereby amended as
follows, effective as of June 1, 2011:


A.   As to the Loan Agreement:


(i)    The following is added to the DEFINITIONS section:


"Letter of Credit" – as defined in Section 1.10



(ii)    The last sentence in subsection 1.1(a) is hereby amended and restated to
read as follows:


The full amount of outstanding principal and interest on account of the
Revolving Loan is to be  payable on the earlier of (i) July 6, 2013, (ii) as
provided in Article 14 of this Agreement or (iii) upon a Default as provided in
this Agreement.


(iii)     The first paragraph of subsection 1.1(b) is hereby amended to read as
follows:


1.1(b)  The term "Borrowing Base" means an amount equal to the lesser of (i) Six
Million Five Hundred Thousand ($6,500,000.00) Dollars or  the sum of (ii) up to
eighty-five (85%) percent of the face amount of the Borrower's "Qualified
Accounts" plus (iii) the lesser of (A) up to sixty-five percent (65%) of the
face amount of the Borrower's otherwise Qualified Accounts which are unbilled
for not more than up to 60 days following completion of service or product, or
(B) $2,000,000.00, but which,  in no event, shall exceed fifty (50%) percent of
the Borrowing Base (in each case all less reserves determined by Agent for
advertising allowances, warranty claims and other contingencies) as that term is
defined in this Agreement, plus (iv) up to Five Hundred Thousand Dollars
($500,000.00) of the full unpaid and outstanding balance of any standby letters
of credit which Lenders in their sole and absolute discretion may issue on
account of the Borrower, which letters of credit are to be fully and separately
cash collateralized.
 
 
2

--------------------------------------------------------------------------------

 


(iv)      [Intentionally Omitted]


(v)      The following is added as Section 1.10:


Section 1.10  Letters of Credit


1.10(a) Within the Revolving Loan and subject to Section 1.1(b), Lenders agree
to assist the Borrower in obtaining standby letters of credit in an aggregate
undrawn amount outstanding at any time not to exceed the amount of $500,000.00
(each, a "Letter of Credit").  The term, form and purpose of each Letter of
Credit and all documentation in connection therewith, and any amendments,
modifications or extensions thereof, must be acceptable to
Lenders.  Notwithstanding any other provision of this Agreement to the contrary,
if a Default or an event of Default has occurred and remain outstanding,
Lenders' assistance will not be available in connection with any Letter of
Credit.


1.10(b) The Borrower hereby authorizes Lenders, without notice to the Borrower,
to treat as an advance under the Revolving Loan with the amount of all
indebtedness, liabilities and obligations of any kind incurred by Lenders under
a Letter of Credit application for a Letter of Credit or other like documents,
including the charges of Lenders as an issuing bank, as such indebtedness,
liabilities and obligations are charged to or incurred or, if earlier, upon the
occurrence of an event of Default. Any amount charged to the Revolving Loan for
the Letter of Credit will NOT incur interest but will be fully secured by the
Collateral which may be segregated or allocated by Lenders so that the full
amount of Lenders' liability under each Letter of Credit is fully cash
collateralized.  Borrower confirms that any charges which Lenders may make to
the Revolving Loan as provided herein will be made as an accommodation to the
Borrower and solely at Lenders' reasonable discretion.


1.10(c) The Borrower unconditionally indemnifies Lenders, and holds Lenders
harmless from any and all loss, claim or liability incurred by Lenders arising
from any transactions or occurrences relating to any Letter of Credit
established or opened for the Borrower’s account, the Collateral relating
thereto and any drafts or acceptances thereunder, and all Debt thereunder,
including any such loss,  claim or liability arising from any error, omission,
negligence, misconduct or other action taken by Lenders, other than for any such
loss, claim or liability arising out of the bad faith, gross negligence or
willful misconduct by or attributable to Lenders with respect to a Letter of
Credit or any endorsements, drafts or acceptances relating to the Letter of
Credit.  This indemnity survives the termination of this Agreement and the
repayment of the Debt.
 
 
3

--------------------------------------------------------------------------------

 
 
1.10(d) Lenders are not responsible for: (a) the validity, sufficiency or
genuineness of documents relating to any Letter of Credit or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (b) any deviation from
instructions; or (c) any breach of contract; in each case other than for any
loss, claim or liability arising out of the bad faith, gross negligence or
willful misconduct by or attributable to Lenders with respect to a Letter of
Credit or any endorsements, drafts or acceptances relating to the Letter of
Credit.


1.10(e)  The Borrower agrees that any action taken by Lenders, if taken in good
faith by Lenders, and without any gross negligence or willful misconduct by or
attributable to Lenders, under or in connection with the Letter of Credit or any
endorsements, drafts or acceptances relating to the Letter of Credit will be
binding on the Borrower and will not result in any liability whatsoever of
Lenders to the Borrower.  Lenders have the full right and authority, to (a)
clear and resolve any questions of non-compliance of documents, (b) give any
instructions as to acceptance or rejection of any documents, (c) grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances, or documents, and (d) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, the Letter of Credit, or drafts
or acceptances relating to the Letter of Credit.  Lenders are entitled to comply
with and honor any and all such documents or instruments executed by or received
solely from Lenders, without any notice to or any consent from the Borrower.
Notwithstanding any prior course of conduct or dealing with respect to the
foregoing (including amendments to and non-compliance with any documents, and/or
the Borrower’s instructions with respect thereto), Lenders may exercise rights
under Section 1.10 in their sole but reasonable business judgment.  In addition,
the Borrower agrees not to: (a) at any time, (i) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances or documents, or (ii) agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letter of Credit, drafts or acceptances; and (b) if an
event of Default has occurred, (i) clear and resolve any questions of
non-compliance of documents or (ii) give any instructions as to acceptances or
rejection of any documents.


(vi)         The following new sentence is added to the end of Section 6.20(f):


For the purposes of this subsection, the amount of advances outstanding on
account of the Revolving Loan shall be deemed to include the advanced face
amount of each Letter of Credit.
 
 
4

--------------------------------------------------------------------------------

 


(vii)         The following is added as subsection 6.20(i):


Borrower is to pay Agent, for the ratable benefit of Lenders, such customary
Letter of Credit fees for the application and issuance thereof as charged by
Lenders from time to time, payable upon demand therefor by Lenders.  Such fees
include a fee of two (2%) per cent of the full amount of each Letter of Credit.
Such fees are deemed earned in full on the date when same is due and payable
hereunder and are not subject to rebate or pro ration upon termination of this
Agreement for any reason.


(viii)       The first sentence of Section 7.15 is hereby amended to read as
follows:


The Borrower is not to cause or permit their combined Tangible Net Worth to be
less than $3,400,000.00 as of December 31, 2011, and to increase by less than
fifty (50%) percent of their combined net profit each year thereafter; SGRP is
not to cause or permit the consolidated Tangible Net Worth of SGRP and its
Subsidiaries to be less than $4,800,000.00 as of December 31, 2011, and to
increase by less than fifty (50%) percent of their consolidated net profit each
year thereafter.


(ix)          The first sentence of subsection 14.1 is hereby amended to read as
follows:


The Revolving Loan terminates July 6, 2013, and automatically renews on each
anniversary thereof for successive one (1) year periods thereafter in the
absence of a Default and notice of non-renewal from Agent, unless (a) terminated
earlier pursuant to Section 10.1 hereof, (b) terminated by Agent by not less
than ninety (90) days written notice of termination prior to a Termination Date
or (c) terminated by Borrower pursuant to Section 14.2 hereof, whichever
termination occurs first.  "Termination Date" shall mean the earliest date on
which the Revolving Loan (i) is not so automatically renewed, (ii) is so
terminated pursuant to Section 10.1, or (c) is so terminated by Agent or
Borrower.


B.   As to the Guaranty


(i)           Subsection 1.7(a) is hereby amended to read as follows:


(a)           The liability of the Guarantor set forth in this Guaranty is
not  to exceed, in the aggregate, the principal sum of One Million Two Hundred
Fifty Thousand Dollars ($1,250,000.00) at any time outstanding less any payments
made on account thereof by the Guarantor plus any expenses referred to in
Sections 1.3, 1.5 or 1.6.


 
5

--------------------------------------------------------------------------------

 


(ii)           Article 7 is hereby amended to read as follows:


ARTICLE 7.  FINANCIAL STATEMENTS


The Guarantor agrees to provide to Lenders (a) personal financial statements, in
such form otherwise required by Lenders, on an annual basis at the same time as
the Borrower is required to submit its annual financial statements to Lenders
(i.e., within 120 days after each year's end), and (b) at the request of Agent,
a copy certified by Guarantor of his then current federal income tax return
within fifteen (15) days of the later of the filing of same or such request.
 
4.           Borrower and Lenders acknowledge that pursuant to the provisions of
Section 6.7(o) of the Loan Agreement, Lenders hereby request that they be
provided with copies of (a) Borrower's 2010  federal income tax returns promptly
following its timely filing and (b)  Borrower's extension request for the filing
of such 2010 federal tax returns.


5.           Borrower, Guarantor and Lenders acknowledge that Guarantor has
failed to comply with the provisions of Article 7 of the Guaranty by failing to
provide to Lenders copies of their2010 personal financial statements at the same
time as required from Borrower (i.e., within 120 days after year's end) and such
statements were in fact given to and received by Lenders in June of
2011.  Subject to the continued satisfaction at all times of the other
representations, warranties, covenants and other conditions set forth in this
Agreement and Loan Documents, each Lender hereby agrees to waive forever the
foregoing Default and its exercise or enforcement of its rights and remedies
under the Loan Documents and applicable law on account thereof.  Except for such
express waivers, no waiver, forbearance, delay or inaction by Lenders in the
exercise of its rights and remedies, and no continuing performance under the
Loan Agreement and Loan Documents: (a) constitutes a modification or an
alteration of any of the  other terms, conditions or covenants thereof, all of
which remain in full force and effect; or (b) constitutes a waiver, release or
limitation upon Lender's exercise  of any of its other rights and remedies
thereunder, all of which are hereby expressly reserved (other than in respect of
such express waivers); or (c) relieves or releases the Borrower or Guarantor
from any of their respective duties, obligations, covenants or agreements under
the Loan Agreement and the other Loan Documents.


6.           Except as otherwise set forth in paragraphs 4 and 5 above, Borrower
and the Guarantor represent and warrant that there are no Defaults pursuant to
or defined in any of the Loan Documents.


7.           The Borrower, Guarantor and Lenders acknowledge and agree that this
Agreement is a Loan Document.  Accordingly, this means that (among other things)
any default, breach or failure on the part of either the Borrower or the
Guarantor to perform any covenant or condition under either this Agreement or
any document executed in connection with this Agreement would be (subject to the
giving of any applicable notice, obtaining any required knowledge or expiraton
of any applicable grace period) a Default under (and as defined in) the Loan
Agreement.


 
6

--------------------------------------------------------------------------------

 
 
8.          Except to the extent expressly modified by or waived under this
Agreement, all representations and warranties made by Borrower and Guarantor to
Lenders  in the Loan Documents are hereby repeated as true, complete and correct
in all material respects as of the dates referenced therein (if any), and all
covenants made by Borrower and Guarantor to Lenders  in the Loan Documents are
hereby affirmed, in each case as if made expressly in this Agreement.


9.          Except as otherwise provided herein, the Loan Documents shall
continue in full force and effect, in accordance with their respective
terms.  The parties hereto hereby expressly confirm and reaffirm all of their
respective liabilities, obligations, duties and responsibilities under and
pursuant to said Loan Documents as amended hereby and consent to the terms of
this Agreement. Capitalized terms used in this Agreement which are not otherwise
defined or amended herein have the meaning ascribed thereto in the Loan
Documents.


10.        The parties agree to sign, deliver and file any additional documents
and take any other actions that may reasonably be required by Lenders,
including, but not limited to, affidavits, resolutions, or certificates, for a
full and complete consummation of the matters covered by this Agreement.


11.        This Agreement is binding upon, inures to the benefit of, and is
enforceable by the heirs, personal representatives, successors and assigns of
the parties.  This Agreement is not assignable by Borrower or Guarantor without
the prior written consent of Lenders; provided, however, that this Agreement
shall be deemed to be assigned with any assignment of the Loan Agreement.


12.        To the extent that any provision of this Agreement is determined by
any court or legislature to be invalid or unenforceable in whole or part either
in a particular case or in all cases, such provision or part thereof is to be
deemed surplusage.  If that occurs, it does not have the effect of rendering any
other provision of this Agreement invalid or unenforceable.  This Agreement is
to be construed and enforced as if such invalid or unenforceable provision or
part thereof were omitted.


13.        This Agreement may only be changed or amended by a written agreement
signed by all of the parties.  By the execution of this Agreement, Lenders are
not to be deemed to consent to any future renewal or extension of the Revolving
Loan or Loan Documents.


14.        This Agreement is governed by and is to be construed and enforced in
accordance with the   laws of New York as though made and to be fully performed
in New York (without regard to the conflicts of law rules of New York that would
defer to the substantive laws of any other jurisdiction).


15.        The parties to this Agreement acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel's advice concerning this Agreement, the
enforceability and interpretation of the terms contained in this Agreement and
the consummation of the transactions and matters covered by this Agreement.


16.        The Borrower agrees to pay all reasonable attorneys' fees incurred by
Lenders in connection with this Agreement  (in addition to those otherwise
payable pursuant to the Loan Agreement), which fees are to be paid as of the
execution hereof.


17.        In consideration of this Agreement, Borrower is to pay to Lenders a
fee of $3,500.00, payable upon the execution of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 


THE BORROWER, FOR ITSELF AND ITS SUBSIDIARIES (IF ANY), THE GUARANTOR AND THE
LENDERS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION RELATING TO
THIS AGREEMENT OR THE DEBT AS AN INDUCEMENT TO THE EXECUTION OF THIS AGREEMENT.




 
 
[signatures appear on the following page]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Agreement.
 
 

 
(BORROWER)
    Witness:   SPAR GROUP, INC.   SPAR INCENTIVE MARKETING, INC.    PIA
MERCHANDISING CO., INC.    NATIONAL ASSEMBLY SERVICES, INC.       s/ Marc J.
Pedalino SPAR/GROUP INTERNATIONAL, INC.  Print Name:  Marc Pedalino    SPAR
ACQUISITION, INC.  Title:  Administrative Assistant   SPAR TRADEMARKS, INC.  
SPAR MARKETING, INC.       By:  /s/ James R. Segreto   James R. Segreto    Chief
Financial Officer,    Treasurer and Secretary    (As to all Borrower entities) 
         
(AGENT/LENDER)
     
STERLING NATIONAL BANK
      By:  /s/ Marline Alexander   
Marline Alexander
 
Vice President
         
(LENDER)
     
CORNERSTONE BANK
      By: /s/ John V. Lavin   
John V. Lavin
 
Vice President


 
 
9

--------------------------------------------------------------------------------

 
 
REAFFIRMATION OF GUARANTY

 
The undersigned Guarantor of the obligations of the Borrower to Lenders pursuant
to instrument of Limited Continuing Guaranty effective July 6, 2010 (“Guaranty”)
hereby acknowledges and consents to the transaction contemplated by the attached
Agreement and reaffirms that the covenants, representations and warranties
contained in the Guaranty (as and to the extent amended by the attached
Agreement) are absolute, unconditional and in full force and effect.






Witness:


____/s/ Marc J.
Pedalino___________                                                                                     ____/s/Robert
Brown _______
Print Name:  Marc J.
Pedalino                                                                                                  ROBERT
BROWN






_____/s/ Marc J.
Pedalino__________                                                                                     ____/s/
William Bartels_______
Print Name:  Marc J.
Pedalino                                                                                                  WILLIAM
BARTELS
 
 
10

--------------------------------------------------------------------------------

 
 
STATE OF _________________
SS.:
COUNTY OF ______________,


 


BE IT REMEMBERED, that on this ______ day of ______________, 2011, before me,
the subscriber, personally appeared  JAMES R. SEGRETO who, I am  satisfied, is
the person who signed the within document as Chief Financial Officer, Treasurer
and Secretary of  SPAR GROUP, INC., SPAR  INCENTIVE MARKETING, INC., PIA
MERCHANDISING CO., INC.,  NATIONAL ASSEMBLY SERVICES, INC., SPAR/GROUP
INTERNATIONAL, INC., SPAR ACQUISITION, INC., SPAR TRADEMARKS, INC., and SPAR
MARKETING, INC., the corporations ("Corporations") named therein and this person
thereupon acknowledged that he is authorized to sign the within document on
behalf of the Corporations and that the said document made by the Corporations
was signed, sealed and delivered  by this person as such officer and is the
voluntary act and deed of the Corporations, made by virtue of authority from
their Board(s) of Directors.
 


_____________________________
 
 
11

--------------------------------------------------------------------------------

 

STATE OF                            )
COUNTY OF                        )ss:


 


On ______________________, 2011, before me, the subscriber, a
__________________________ of the State of _______________, personally appeared
Robert Brown and William Bartels who, I am satisfied, are the persons who signed
the annexed Agreement and I having first made known to them the contents
thereof, they acknowledged that they signed, sealed and delivered the same as
their voluntary act and deed for the uses and purposes therein expressed.


 
__________________________________



 
12